Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 12 May 2021.  
Claim 21 was newly added.
Claims 1, 6, 8, and 9 were amended.
Claims 2, 10 and 17 were canceled.
Claim 21 is withdrawn due to the election by original presentation below.
Claims 1, 3-9, 11-16 and 18 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 

Claim Objections
Claims 1, 6, 8, 9 are objected to because of the following informalities:  
The claims recite: “wherein the display controlling code is further configured to cause the at least one processor to…(ii) when there is the unsatisfied field that fails to satisfy the determination condition among the plurality of entered fields in the first form…” This limitation is grammatically incorrect and should recite “wherein the display controlling code is further configured to cause the at least one processor to…(ii) when the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form…” 
Appropriate correction is required.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions are independent or distinct, each from the other because:
Inventions I (claims 1, 3-9, 11-16 and 18) and II (claim 21) are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions (i.e. invention I (claim6) is configured to receive, from the second server, a first form including a plurality of fields; and invention II comprises of display controlling code configured to cause at least one processor to display, on the terminal device, a form including fields corresponding to items relating to a user).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 17, and 18; 8 and 13; and 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US 2014/0279484 A1) in view of Xu et al. (US 2015/0379014 A1), and further in view of Eaton et al. (US 2005/0261558 A1).
Claim 1 –
As per claim 1, Dwyer discloses an information processing system comprising: 
at least one memory operable to store program code; (see paragraph [0043]) and 
at least one processor operable to read the program code and operate as instructed by the program code (see paragraph [0043]), the program code including:
accepting code configured to cause the at least one processor to accept, a first entry in a plurality of fields in a first form; (see “the user has entered clearing information in the clearing information fields” in paragraph [0041]) and 
determining code configured to cause the at least one processor to determine whether or not each of the plurality of entered fields contained in the first form satisfies a determination condition that is associated in advance with each of the plurality of fields in the first form; (see “validation rule 50” in paragraph [0042]; Fig. 4A and 4B)
display controlling code configured to cause the at least one processor to: 
(i) when there is an unsatisfied field that fails to satisfy the determination condition among the plurality of entered fields in the first form, generate a second form in which the unsatisfied field is modified from a satisfied field satisfying the determination condition among the plurality of entered fields in the first form, (see “visibly marking 34” in paragraph [0042]; Fig. 2B)
(ii) display, on a terminal device, the second form, (see “Updating the form may include, e.g. visibly marking 34 a clearing information field 32 as containing invalid clearing information…The network interface 27 may be configured to provide the updated form 30 to the user and, e.g., receive further clearing information 24.” in paragraph [0042]; Fig. 2B, 4A and 4B) and 

wherein the accepting code is further configured to cause the at least one processor to accept, from a user, a second entry in a plurality of fields in the second form. (see “Updating the form may include, e.g. visibly marking 34 a clearing information field 32 as containing invalid clearing information…The network interface 27 may be configured to provide the updated form 30 to the user and, e.g., receive further clearing information 24.” in paragraph [0042]; Fig. 2B, 4A and 4B)
wherein the display controlling code is further configured to cause the at least one processor to: (i) display the first form in which the plurality of entered fields are arranged in a vertical direction, (see “form 30” in paragraph [0040] and Fig. 2B)
Dwyer does not disclose:
generate a second form in which the unsatisfied field is arranged above a satisfied field satisfying the determination condition among the plurality of entered fields contained in the first form; 
wherein the unsatisfied field is displayed within a viewable region without scrolling through a page including the second form, the viewable region being an above the fold region of the page; and
wherein the display controlling code is further configured to cause the at least one processor to: (ii) when the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form, generate the second form in which the unsatisfied field is arranged at a top position of the second form.
modification of the unsatisfied field (see paragraph [0042]; Fig. 2B), which notifies the user of the presence of the error, and serves the same purpose as arranging the unsatisfied field above the satisfied field of the claimed invention (see paragraphs [0089] and [0091]-[0092] of the instant specification). Furthermore, Xu teaches the known technique of generating a webpage in which a first web element is arranged above a second web element (see “the indexing engine 110 may alter the rank of a text element in the web page based on the location…of the text in the web page image” in paragraph [0029] of Xu), wherein the first web element is displayed in a viewable region without scrolling through a page, the viewable region being an above the fold region of the page (see “text appearing above-the-fold” in paragraph [0029] of Xu); and wherein the display controlling code is further configured to cause the at least one processor to: (ii) when the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form, generate the second form in which the unsatisfied field is arranged at a top position of the second form (see “alter the rank of text element” in paragraph [0029] of Xu). This technique of Xu is applicable to the system of Dwyer as they both share characteristics and capabilities, namely, they are directed to rendering elements on a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of arranging web elements based off of a priority as taught by Xu to move the unsatisfied field above and satisfied field in the second form as disclosed by Dwyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dwyer in order to display more important information above-the-fold (see paragraph [0029] of Xu). 


wherein the unsatisfied field is arranged above the satisfied field and set to be blank in the second form;
Eaton teaches wherein the unsatisfied field is arranged above the satisfied field and set to be blank in the second form (see paragraph [0028] of Eaton). The system of Eaton is applicable to the system of Dwyer as they both share characteristics and capabilities, namely, they are directed to validating data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unsatisfied data field as taught by the combination of Dwyer in view of Xu to be set as blank as taught by Eaton. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Dwyer in view of Xu in order for data to be re-entered into the field (see paragraph [0028] of Eaton).

Claim  5 –
Dwyer in view of Xu and Eaton teach the system of claim 1 as described above.  
Dwyer further discloses a system:
wherein the display controlling code is further configured to cause the at least one processor to display the unsatisfied field in a relatively emphasized manner, and
wherein the relatively emphasized manner comprises changing a display color of the one or more of the plurality of fields, enlarging a font size, blinking indication, and adding an image. (see “visibly marking 34 a clearing information field 32” in paragraph [0042] of Dwyer)

Claim  17 –
Dwyer in view of Xu and Eaton teach the system of claim 1 as described above.  
Dwyer further discloses teaches a system:
wherein the display controlling code is further configured to cause the at least one processor to control to identify the unsatisfied field and display the unsatisfied field in the viewable region without scrolling through the page is performed when the second form is displayed. (see Fig. 5; The Examiner notes no scrolling needs to be performed in order to display the unsatisfied field of Dwyer.)


Claim  18 –
Dwyer in view of Xu and Eaton teach the system of claim 1 as described above.  
Dwyer further discloses a system:
wherein the second form is not displayed when the first form is displayed, and the second form is displayed after unsatisfaction into an entry field among the plurality of fields of the first form is determined. (see “clearing information field 32 as acceptable or invalid” in paragraph [0042])

Claims 8 and 13 – 
Claims 8 and 13 are directed to a method. Claims 8 and 13 recite limitations that are parallel in nature as those addressed above for claims 1 and 5 which are directed towards a system. Claims 8 and 13 are therefore rejected for the same reasons as set forth above for claims 1 and 5, respectively. 
Additionally, in regard to claim 8, the Examiner further notes the recited "when" in line 18 does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted arranging the unsatisfied field at a top position not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an 


Claims 9 and 16 – 
Claims 9 and 16 are directed to a medium. Claims 9 and 16 recite limitations that are parallel in nature as those addressed above for claims 1 and 5 which are directed towards a system. Claims 9 and 16 are therefore rejected for the same reasons as set forth above for claims 1 and 5, respectively. 



s 3-4; 11-12; and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US 2014/0279484 A1) in view of Xu et al. (US 2015/0379014 A1), in view of Eaton et al. (US 2005/0261558 A1), and further in view of Szlam et al. (US 2002/0047859 A1), and further in view of .

Claim  3 –
Dwyer in view of Xu and Eaton teach the system of claim 1 as described above.  
Dwyer in view of Xu and Eaton do not further teach a system:
wherein the determining code is further configured to cause the at least one processor to determine that, for each of the plurality of fields in the first form, a first field of the plurality of fields satisfies the determination condition when information is entered into the first field of the plurality of fields by the user, and determine that a second field of the plurality of fields fails to satisfy the determination condition when the information is not entered into the second field of the plurality of fields by the user. 
Szlam teaches wherein the determining code is further configured to cause the at least one processor to determine that, for each of the plurality of fields in the first form, a first field of the plurality of fields satisfies the determination condition when information is entered into the first field of the plurality of fields by the user, and determine that a second field of the plurality of fields fails to satisfy the determination condition when the information is not entered into the second field of the plurality of fields by the user (see “leaving a required field blank” in paragraph [0063] of Szlam). The determining code of Szlam is applicable to the system of Dwyer as they both share characteristics and capabilities, namely, they are directed to validating data fields over a network connection. It would have been obvious to one of ordinary skill in the 

Claim  4 –
Dwyer in view of Xu and Eaton teach the system of claim 1 as described above.  
Dwyer in view of Xu and Eaton do not teach the limitation below, however Szlam further teaches a system, wherein:
the information processing system further provides, to the user, an electronic commerce service for accepting, from the user, an instruction to purchase a product;  (see “completing a form to place an order” in paragraph [0059] of Sszlam)
the first form includes a plurality of product information each of the plurality of product information associated with a first field indicating a product to be purchased by the user and a second field indicating a number of products to be purchased by the user; (see ““quantity” filed” in paragraph [0063] of Szlam)  and 
the determining code is further configured to cause the at least one processor to, based on determining that the number of products to be purchased by the user is more than one, determine that the second field fails to satisfy the determination condition. (see “validation process” in paragraph [0063] of Szlam)
 The motivation for making this modification to the teachings of Dwyer in view of Xu and Eaton is the same as that set forth above, in the rejection of claim 3.
Claims 11-12 – 
Claims 11-12 are directed to a method. Claims 11-12 recite limitations that are parallel in nature as those addressed above for claims 3-4, which are directed towards a system. Claims 11-12 are therefore rejected for the same reasons as set forth above for claims 3-4, respectively. 

Claims 14-15 – 
Claims 14-15 are directed to a medium. Claims 14-15 recite limitations that are parallel in nature as those addressed above for claims 3-4, which are directed towards a system. Claims 14-15 are therefore rejected for the same reasons as set forth above for claims 3-4, respectively. 


s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2004/0243520 A1) in view of Dwyer et al. (US 2014/0279484 A1), in view of Eaton et al. (US 2005/0261558 A1), and further in view of Xu et al. (US 2015/0379014 A1).
Claim 6 –
As per claim 6, Bishop discloses an information processing system comprising: 
a first server associated with a first service; (see paragraph [0008]; and “transaction tool server 140 is a digital wallet server” in paragraph [0033])
a second server associated with a second service, the second server configured to receive user information from the first server; (see “transaction authorizer computer 120 is a merchant computer” in paragraph [0033]; and paragraphs [0037] and [0063]) and 
a terminal device (see user device 110” in paragraph [0033]) configured to: 
receive, from the second server, a first form including a plurality of fields; (see paragraph [0063]; Fig. 8) 4 
accept a first entry for the plurality of fields in the first form for the second service; (see paragraph [0063]) and
wherein (i) the plurality of entered fields are arranged in a vertical direction. (see Fig. 8)
Bishop does not explicitly disclose:
determine whether the first entry for plurality of fields satisfies a determination condition that is associated in advance with each of the plurality of fields in the first form; 
displaying the second form on the terminal device, and accepting a second entry, from a user, in a plurality of fields in the second form.
50” in paragraph [0042]; Fig. 4A and 4B of Dwyer); and displaying the second form on the terminal device, and accepting a second entry, from a user, in a plurality of fields in the second form see “Updating the form may include, e.g. visibly marking 34 a clearing information field 32 as containing invalid clearing information…The network interface 27 may be configured to provide the updated form 30 to the user and, e.g., receive further clearing information 24.” in paragraph [0042]; Fig. 2B, 4A and 4B of Dwyer). The determining code of Szlam is applicable to the system of Dwyer as they both share characteristics and capabilities, namely, they are directed to validating data fields over a network connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Dwyer in view of Pittendrigh and Eaton to include a determination condition when the information is not entered in the field by the user as taught by Szlam. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Dwyer in view of Pittendrigh in order to determine whether it is appropriate to provide assistance to the customer (see paragraph [0063] of Szlam).
Bishop in view of Dwyer do not teach:
setting an unsatisfied field that fails to satisfy the determination condition to be blank, 
Eaton teaches setting an unsatisfied field that fails to satisfy the determination condition to be blank (see paragraph [0028] of Eaton). The system of Eaton is applicable to the system of Bishop as they both share characteristics and capabilities, namely, they are directed to data fields. It 
Bishop in view of Dwyer and further in view of Eaton do not teach:
generating a second form in which the unsatisfied field is arranged above a satisfied field satisfying the determination condition;
wherein the unsatisfied field is displayed within a viewable region without scrolling through a page including the second form, the viewable region being an above the fold region of the page; and 
wherein (ii) when the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form, the unsatisfied field in the second form is arranged at a top position of the second form.
However, Dwyer discloses a modification of the unsatisfied field (see paragraph [0042]; Fig. 2B), which notifies the user of the presence of the error, and serves the same purpose as arranging the unsatisfied field above the satisfied field of the claimed invention (see paragraphs [0089] and [0091]-[0092] of the instant specification). Furthermore, Xu teaches the known technique of generating a webpage in which a first web element is arranged above a second web element (see “the indexing engine 110 may alter the rank of a text element in the web page based on the location…of the text in the web page image” in paragraph [0029] of Xu), wherein the first web element is displayed in a viewable region without scrolling through a page, the viewable region being an above the fold region of the page (see “text appearing above-the-fold” in 

Claim  7 –
Bishop in view of Dwyer, in view of Eaton, and further in view of Xu teach the system of claim 6 as described above.  
Bishop in view of Dwyer do not teach the limitation below, however Eaton further teaches a system, wherein:
based on the plurality of fields in the first form being determined to not satisfy the determination condition, set the at least one of the plurality of fields to be blank on the second form. (see paragraph [0028] of Eaton)
The motivation for making this modification to the teachings of Bishop in view of Dwyer is the same as that set forth above, in the rejection of claim 6.
Response to Arguments
Applicant's arguments filed 12 May 2021, with respect to 35 USC § 103, have been fully considered but are not persuasive. 
In regards to claims 1, 6, 8, and 9, Applicant argues Xu fail to teach or suggest (i) display the first form in which the plurality of entered fields are arranged in a  vertical direction, and (ii) when the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form, generate the second form in which the unsatisfied field is arranged at a top position of the second form.
In response to the argument, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, both Dwyer and Bishop disclose a first form with fields arranged in a vertical direction (Fig. 2b of Dwyer; and Fig. 8 of Bishop). The Examiner is relying on Xu to teach the known technique of altering the rank of web elements, such as a data field, in order to modify the fields illustrated in Dwyer and Bishop. The known technique of altering the rank of web elements encompass a top position. Therefore, Xu does teach the claimed limitation. The altering of rank as taught by Xu solves the same problem as claimed invention by conveying to alert the user information to information that is more important to the web page. Therefore, the Examiner maintains the combination of Dwyer in view of Xu, and Bishop in view of Dwyer and Xu teach the claimed limitation. 
In regard to claims 3-5 and 18; 7; 11-13; and 14-16, the applicant argues these claims are allowable due to their dependence to claims 1; 6; 8; and 9 respectively. As stated in the 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scaffidi, Christopher, Brad Myers, and Mary Shaw. "Tool support for data validation by end-user programmers." 2008 ACM/IEEE 30th International Conference on Software Engineering. IEEE, 2008.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.